DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 26 of U.S. Patent No. 11398926. Although the claims at issue are not identical, they are not patentably distinct from each other because as the table below illustrates, the limitations of the independent claims are clearly captured in US11398926.

Present Application
US11398926
 An integrated circuit, comprising: an interface circuit, comprising: a physical layer circuit configured to receive inbound bitstreams over a multidrop bus, and convert the inbound bitstreams into an inbound data packet, and an inbound packet processor circuit configured to receive the inbound data packet, and extract an inbound time delay from the inbound data packet, the inbound time delay indicating an amount of time delayed in transmission of the inbound bitstream due to arbitration of the multidrop bus; and a component circuit coupled to the interface circuit and configured to receive the inbound time delay and perform operations according to the inbound time delay.
1. A first integrated circuit, comprising: a dispatcher circuit configured to process data to be sent to a second integrated circuit; and an interface circuit operably coupled to the dispatcher circuit to receive the data, the interface circuit comprising: a physical layer circuit configured to perform arbitration for transmission of an outbound data packet over a multi-drop bus to the second integrated circuit, a delay calculator circuit configured to determine a time difference between (i) a first time when the outbound data packet could have been transmitted over the multi-drop bus with an earliest arbitration attempt to transmit the outbound data packet over the multi-drop bus being successful, and (ii) a second time when the outbound data packet is actually sent out over the multi-drop bus with a successful arbitration attempt to transmit the outbound data packet occurring subsequent to the earliest arbitration attempt, and a packet assembly circuit configured to assemble the outbound data packet to include the data and time delay information representing the time difference between the first time and the second time.
11. A method for communicating over a multidrop bus, comprising: receiving, by an interface circuit of an integrated circuit, inbound bitstreams over the multidrop bus; converting, by the interface circuit, the inbound bitstreams into an inbound data packet; extracting, by an inbound processor circuit of the integrated circuit, an inbound time delay from the inbound data packet, the inbound time delay indicating an amount of time delayed in transmission of the inbound bitstream due to arbitration of the multidrop bus; and performing, by a component circuit, operations according to the inbound time delay.
11. A method for communicating data between a first integrated circuit and a second integrated circuit, comprising: processing data by the first integrated circuit to be sent to the second integrated circuit over a multi-drop bus; performing arbitration by the first integrated circuit for transmission of an outbound data packet including the data over the multi-drop bus to the second integrated circuit; determining a time difference between (i) a first time when an outbound data packet from the first integrated circuit could have been transmitted to the second integrated circuit over the multi-drop bus with an earliest arbitration attempt to transmit the outbound data packet over the multi-drop bus being successful, and (ii) a second time when the outbound data packet is actually sent out over the multi-drop bus with a successful arbitration attempt to transmit the outbound data packet occurring subsequent to the earliest arbitration attempt; and assembling the outbound data packet to include the data and time delay information representing the time difference between the first time and the second time.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ANTHONY DALEY whose telephone number is (571)272-3625. The examiner can normally be reached 7 - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571 2724176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A.D/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184